Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 3/1/21.  Claims 1-7 and 9-13 are pending and rejected.   Claim 8 is cancelled.

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2015/055808 filed 3/19/15 which claims priority to application DE1020141042344 filed 3/26/14 in Germany is acknowledged.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 USC 101 as not being directed to statutory subject matter.  The claimed invention is directed to a mathematical algorithm without significantly more. The claim(s) recite(s) a data acquisition task followed by a classification of the light. This judicial exception is not integrated into a practical application because data acquisition is well-understood, routine, and conventional. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining 
However, as written, the “selecting” step is fairly high level, and it is not clear if the “selecting” step is actually controlling anything described above, or if it is part of a mental process whereby a user “selects” the component “for use” with other components.  The classifying and selecting are not intricately tied to the processor to meet the first leg of the Alice Test.  There is no post solution activity meeting the second leg of the Alice Test.  
	Further, regarding new claim 14-merely being configured for use in an illumination process is insufficient to satisfy the subject matter requirements.  Claim 14 is a method claim.  Applicant is merely appending apparatus structure to a method claim-but not performing additional method steps with that structure that perform some real world activity.  Consider doing something with that illumination process such as sorting components or illuminating components based upon the classification of the component.  Perform a step that generates some real world activity.  

Response to Amendments/Arguments
	Applicant’s amendment and applicant’s arguments are insufficient in overcoming the subject matter rejection.  
	However, applicant’s claims are not statutory under 35 USC 101.  The claim(s) recite(s) a data acquisition task followed by a classification of the light. This judicial exception is not integrated into a practical application because data acquisition is well-understood, routine, and conventional. 

	Consider an overt task having a real work activity, rather than something that is capable of being performed merely through a thought process.  Such as electing to illuminate the component premised upon its classification or physically sorting a component based upon the classification of the component. 
Merely being configured for use in an illumination process is insufficient to satisfy the subject matter requirements.  Claim 14 is a method claim.  Applicant is merely ascribing apparatus structure to a method claim-but not performing additional method steps with that structure that perform some real world activity.  Consider doing something with that illumination process such as sorting components or illuminating components based upon the classification of the component.  Perform a step that generates some real world activity.  
Applicant argues Enfish v. Microsoft in citing an instance in which a software patent was held to be statutory.  In patents closely tied to the intricate properties of the computer operation, wherein an enhancement of the computer operation is achieved, the claims meet the first  leg of the Alice test if they enhance the computer operation.  Enfish and Microsoft both produce database software which is closely tied to the computer processing.  Applicant’s claims are directed not at the computer but instead use a computer to handle their classifying the semiconductors. 
In Enfish’s patent “the self-referential arrangement has several advantages: faster look-ups, more efficient storage of data other than structured text, no requirement to model each thing in the database as a separate table, and thus the ability to be "configured on-the-fly." That is an 
Applicant argues selecting like components requires they be used together.  No it doesn’t.  One can be selecting a component with the expectation one might use it in the future.  Selecting a component is not the same as illuminating the component by turning it on, nor is it the same as sorting the component under inspection premised upon its classification.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining task is a mathematical classification of the light using the standard trichromatic human perception equation.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655